20 Wis. 2d 499 (1963)
STATE, Plaintiff,
v.
HARTMAN (George A., Jr.), Defendant.
Supreme Court of Wisconsin.
June 7, 1963.
June 28, 1963.
*500 For the plaintiff there was oral argument by Rudolph P. Regez of Monroe, counsel for the Board of State Bar Commissioners.
For the defendant there was oral argument by A. W. Lueck of Beaver Dam.
PER CURIAM.
The defendant George A. Hartman, Jr., is an attorney, age thirty-seven. He is a graduate of the University of Wisconsin. He has practiced in Juneau since his admission to the bar in 1954. He is presently family court commissioner for Dodge county. His counsel presented affidavits of judges before whom he appears attesting his ability and integrity.
Although originally charged with failure to file returns for the years 1957 and 1958, those charges were dismissed on motion of the government. On the count relating to 1959, he was sentenced to thirty days' imprisonment and fined $1,000.
Defendant's deliberate failure to file income-tax returns constituted unprofessional conduct and subjected him to discipline by this court.[1]
Upon consideration of all the circumstances,[2] we deem a reprimand and imposition of costs sufficient discipline in this instance.
Therefore, it is ordered and adjudged, that the defendant be reprimanded for his unprofessional conduct in failing to *501 timely file his federal income-tax return for 1959, and that he pay the costs and expenses of these proceedings, including the fees and disbursements of the attorney for plaintiff.
NOTES
[1]  State v. Roggensack (1963), 19 Wis. (2d) 38, 119 N. W. (2d) 412; State v. Bunge, ante, p. 493, 122 N. W. (2d) 369.
[2]  See State v. Bunge, ante, for the general principles considered.